STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


                                                                                      FILED
Brenda S. Dotson, Plaintiff Below, Petitioner                                     December 7, 2015
                                                                                 RORY L. PERRY II, CLERK
                                                                               SUPREME COURT OF APPEALS
vs) No. 15-0296 (Kanawha County 14-C-2012)                                         OF WEST VIRGINIA



Chesley Cottrell Hamilton and Kathy Cottrell,
Defendants Below, Respondents



                              MEMORANDUM DECISION

       Petitioner Brenda S. Dotson, pro se, appeals the January 29, 2015, order of the Circuit
Court of Kanawha County dismissing her civil action against respondents, in which petitioner
sought repayment of an alleged debt. Respondent Chesley Cottrell Hamilton, pro se, and
Respondent Kathy Cottrell, pro se, each filed a response in support of the circuit court’s order.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. This case satisfies the “limited circumstances” requirement of Rule 21(d) of the
Rules of Appellate Procedure and is appropriate for a memorandum decision rather than an
opinion. For the reasons expressed below, the decision of the circuit court is affirmed, in part, and
reversed, in part, and this case is remanded with directions that the circuit court address
petitioner’s claim that she is entitled to repayment of the loan to Respondent Hamilton in the
amount of $5,500.

       According to the parties’ pleadings, Respondent Cottrell and Respondent Hamilton are
mother and daughter. In 2003, Respondent Hamilton purchased a mobile home. Because
Respondent Hamilton was only eighteen years old at the time, both Respondent Hamilton and her
mother, Respondent Cottrell, were listed as the mobile home’s owners.

       From 2009 to 2014, Respondent Hamilton was married to petitioner’s son. At the time of
the marriage, Respondent Hamilton rented property from her grandparents, to which the mobile
home could be moved. According to petitioner, Respondent Hamilton borrowed $5,500 from her
to pay for the cost of moving the home to her grandparents’ property. Respondent Hamilton
countered that it was petitioner’s son (Respondent Hamilton’s former husband), who asked to be
loaned $5,500 with the promise that it would be repaid. In their pleadings, no party alleged that the
mobile home constituted marital property or that the alleged loan was a joint debt belonging to
                                                 1
both Respondent Hamilton and petitioner’s son.

        On November 12, 2014, petitioner filed a complaint against Respondent Hamilton and
Respondent Cottrell in the Circuit Court of Kanawha County seeking repayment of the $5,500
expended in moving the mobile home. Respondent Hamilton and Respondent Cottrell each filed
an answer on December 5, 2015. On January 29, 2015, the circuit court dismissed petitioner’s civil
action, finding that adjudication of her claim belonged to the Family Court of Kanawha County
because it was unclear as to whether the mobile home constituted marital property and whether the
alleged loan was a joint debt of both Respondent Hamilton and petitioner’s son.

        As part of its dismissal order, the circuit court remanded the case to the family court with
directions for that court to make a determination as to whether it had jurisdiction over petitioner’s
claim. In an order entered on February 5, 2015, that petitioner does not appeal, the family court
determined that it did not have jurisdiction over her claim and dismissed her case without
prejudice.

        Petitioner now appeals the circuit court’s January 29, 2015, dismissal of her civil action. As
Petitioner’s complaint was not dismissed until after Respondent Hamilton and Respondent Cottrell
filed their answers, we construe the dismissal as a judgment on the pleadings. “Appellate review of
a circuit court’s order granting a motion for judgment on the pleadings is de novo.” Syl. Pt. 1,
Brown v. Fluharty, 231 W.Va. 613, 748 S.E.2d 809, 810 (2013) (internal quotations and citations
omitted). Furthermore, the factual allegations contained in petitioner’s complaint are taken as true.
Id. at 615, 748 S.E.2d at 811. Petitioner asserts that the circuit court erred in dismissing her action
because the mobile home was not the marital property of Respondent Hamilton and petitioner’s
son. Addressing the merits of petitioner’s claim, respondents assert that the dismissal order in their
favor should be affirmed because the debt owed to petitioner belongs to her son.

        First, we affirm the dismissal order as to Respondent Cottrell, but not on the ground relied
upon by the circuit court. We are “not wed . . . to the lower court’s rationale, but may rule on any
alternate ground manifest in the record.” Conrad v. ARA Szabo, 198 W.Va. 362, 369, 480 S.E.2d
801, 808 (1996). It is manifest from the parties’ pleadings, including petitioner’s complaint, that
petitioner sued Respondent Cottrell only as the co-owner of the mobile home and that petitioner
wants to be repaid the $5,500 she allegedly loaned to Respondent Hamilton to move the home to
Respondent Hamilton’s grandparents’ property in 2009. Petitioner does not dispute that she
contributed no funds toward the mobile home’s purchase in 2003; therefore, petitioner has no
claim against Respondent Cottrell. We uphold the dismissal of Respondent Cottrell on that ground.

        Second, we find error in the dismissal of Respondent Hamilton. The circuit court
determined that the claim’s adjudication belonged to the family court because Respondent
Hamilton and petitioner’s son were married from 2009 to 2014. See W.Va. Code § 51-2A-2(a)(15)
(family court has jurisdiction over all proceedings with regard to equitable distribution of property
in divorce). However, West Virginia Code § 51-2A-2(e) provides that the family court is a court of
limited jurisdiction and “a court of record only for the purpose of exercising jurisdiction in the
matters for which the jurisdiction of the family court is specifically authorized[.]” (emphasis
added) The circuit court is West Virginia’s court of general jurisdiction having the authority to
                                                  2
adjudicate “all matters at law where the amount in controversy, excluding interest, exceeds two
thousand five hundred dollars.” W.Va. Code § 51-2-2(b); see W.Va. Const. art. 8, § 6.

     The circuit court found that it was unclear as to whether the mobile home constituted marital
property of Respondent Hamilton and petitioner’s son and whether the alleged loan was a joint
debt of both Respondent Hamilton and petitioner’s son. However, the circuit court’s finding is
contrary to the pleadings in that no party alleged that the mobile home was marital property or that
the alleged loan was a marital debt. Also, in a subsequent order entered by the family court, that
court determined that it did not have jurisdiction over petitioner’s claim and dismissed her case
without prejudice. Therefore, we reverse the dismissal order as to Respondent Hamilton and
remand the case to the circuit court for further proceedings consistent with this memorandum
decision.

        For the foregoing reasons, we (1) affirm the circuit court’s January 29, 2015, order with
regard to the dismissal of Respondent Cottrell; (2) reverse the circuit court’s order with regard to
the dismissal of Respondent Hamilton; and (3) remand the case with directions that the circuit
court address petitioner’s claim that she is entitled to repayment of the loan to Respondent
Hamilton in the amount of $5,500.


                                                     Affirmed, in part, Reversed, in part, and
                                                     Remanded with Directions.

ISSUED: December 7, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                 3